Citation Nr: 0737284	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for peripheral vascular 
disease of both upper extremities.   

3.  Entitlement to service connection for peripheral vascular 
disease of both lower extremities.   

4.  Entitlement to service connection for peripheral 
neuropathy, both upper extremities.

5.  Entitlement to service connection for peripheral 
neuropathy, both lower extremities.

6.  Entitlement to an initial increased evaluation for 
essential tremors of both hands, currently evaluated as 10 
percent disabling.

7  Entitlement to an initial increased (compensable) 
evaluation for essential hypertension. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1984 to March 2004.

Service connection is also in effect for diabetes mellitus, 
Type II, with increased urinary frequency, rated as 20 
percent disabling; degenerative joint disease of both knees, 
rated as 10 percent disabling; lumbar strain, rated as 10 
percent disabling; dysthymic disorder, claimed as anxiety and 
depression, rated as 10 percent disabling; and hemorrhoids 
and stress headaches, each rated as noncompensably disabling.  
Except as involved in the development of the issues shown on 
the cover, and as will be discussed in the remand portion of 
this decision, these issues are not part of the current 
appeal.

The issues ##2, 3, 4, 5, 6, and 7, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

The intermittent bilateral tinnitus diagnosed at the time of 
the veteran's separation examination from service is 
reasonably due to service and clearly associable with the 
tinnitus diagnosed on VA examination soon after service.


CONCLUSION OF LAW

Chronic bilateral tinnitus is of service origin.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).  In view of the grant 
herein as to the issue of entitlement to service connection 
for tinnitus, there is no need for further discussion of 
notice or development.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II. Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).  Thus, 
the weight to be accorded the various items of evidence in 
this case must be determined by the quality of the evidence, 
and not necessarily by its quantity or source.

The veteran's service records show that he was exposed to 
significant aircraft and engine noise in service and 
experienced a number of ear infections.  Tinnitus was 
complained of, noted and diagnosed on his separation 
examination.

On VA examination in June 2004, the otolaryngologist 
examining the veteran noted that the veteran had been exposed 
to flight-line noise on the aircraft carrier for a number of 
years; and while the veteran had had intermittent ringing in 
both ears for some 12 years, this did not impact his ability 
to hear most people.  Diagnosis, in pertinent part, was 
intermittent bilateral tinnitus.  A subsequent VA audiologist 
noted that he had no hearing loss as measured by VA 
standards, and thus, while he had a ringing noise in his 
ears, this was not "true" tinnitus.

The Board finds that the veteran has provided credible data, 
including documentation from his 20 years of service records, 
which confirm the exposure to acoustic trauma.  The aggregate 
evidence and reasoned medical opinion is entirely supportive 
of finding that there is an associative relationship between 
the veteran's current tinnitus, demonstrated and diagnosed by 
VA in June 2004, and in-service experiences, and the tinnitus 
demonstrated at the time of his separation from service in 
March 2004.  For a grant of service connection, it is 
unnecessary for the current tinnitus to be utterly 
unrelenting and constant for there to be a disability.  In 
this case, the veteran had tinnitus confirmed in service, and 
tinnitus was credibly diagnosed by a qualified expert, a VA 
otolaryngologist, as soon as he was examined after service, 
within three months of separation.  Service connection is 
granted for tinnitus.

ORDER

Service connection for tinnitus is granted.


REMAND

The Board would note that the veteran had 20 years of active 
service.  His service medical records encompass some six 
rather full folders, reflecting a number of relevant 
complaints including of joint, circulatory and/or sensory 
changes in both upper and both lower extremities to which 
there were various attributions.

And while the veteran has had limited VA examinations since 
service, during which he has complained of similar problems 
with orthopedic, sensory and/or circulatory changes in both 
upper and both lower extremities, the examinations were not 
entirely complete; there is no supported diagnosis(es) for 
the current problems; and there are no adequate opinions as 
to their association with service including similar 
complaints therein.  He has symptoms to include numbness, 
tingling in his legs, arms, fingers and feet, fatigue in all 
his limbs, and multi-limbed weakness.  

With regard to issues ## 2, 3, 4 and 5, the Board would also 
note that the veteran has service connection for a number of 
disabilities relating to these same areas, and the concept of 
his having other disabilities secondary thereto has not been 
fully and appropriately addressed.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a) (2007)).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
Regulatory modifications have recently taken place to clarify 
this premise.

The veteran iterates that he drops things, has trouble 
eating, writing and functioning, and it is unclear whether 
these problems are all due to his already service-connected 
tremors (which could warrant increased compensation), or 
something else, any of which might well be due to service on 
direct, secondary and/or presumptive basis.  It is also noted 
that he had come of these same symptoms in service, and his 
complaints came rapidly on his retirement in 2004 after 20 
years service.

Finally, and in addition, the law provides that, where a 
veteran served ninety days or more of active military 
service, and certain diseases (e.g., of the nervous system or 
circulation for instance), become manifest to a degree of 10 
percent within one year after the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  

The possibility of organic neurological or circulatory 
problems being presumptively due to service has also not yet 
been fully addressed by the VARO.

To deny the veteran's claims in this regard because of the 
lack of diagnoses begs the pivotal questions as to what is 
the cause of these symptoms not to mention whether there is a 
nexus to service, all of which are reasonable questions to be 
addressed in an adequate examination to which the veteran is 
entitled.  

As noted above, with regard to his tremors, for which he 
already has been given service connection, it is unclear 
whether these are separate and apart from the disabilities 
claimed in issues ## 2 and 4, and/or associable therewith.  
In a similar fashion it is unclear whether his disabilities, 
claimed in issues ## 3 and 5 are in any way due to his 
service-connected back or leg disabilities, or even his 
diabetes or hypertension.  And if his current symptoms are as 
he has described, they may be more disabling than reflected 
in the current rating assigned.

Since the veteran contests the disability evaluation that was 
assigned for his tremors following the grant of service 
connection, this matter therefore is to be distinguished from 
one in which a claim for an increased rating of a disability 
has been filed after a grant of service connection.  As to 
the original assignment of a disability evaluation, VA must 
address all evidence that was of record from the date the 
filing of the claim on which service connection was granted 
(or from other applicable effective date).  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  

Finally, with regard to his hypertension, it appears from the 
evidence in the file that with the use of medication, his 
blood pressure may be kept under adequate control.  
Nonetheless, since a remand is already required for so many 
other disabilities, the Board finds that it is reasonable to 
also remand the hypertension issue to afford the veteran the 
opportunity to provide additional evidence in that regard, 
and to get verified updated information.  It certainly does 
not detriment him and may well be to his benefit.

In general, when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); see also 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the 
right to submit additional 
evidence and argument on the 
matter or matters the Board 
has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 
(1999).  If the veteran has 
been seen by any private care-
givers since service for any 
of the herein concerned 
disabilities, these records 
should be obtained and added 
to the file and VA should 
assist as required.  All up-
to-date  post-service VA 
clinical records should also 
be added to the file. 

2.  The veteran should then be 
scheduled for VA examinations 
to include but not limited to 
neurology, cardiovascular 
diseases, and orthopedics to 
determine the nature of all 
his current disabilities, the 
extent of the involvement and 
appropriate diagnosis(es), and 
their relationship to in-
service symptoms and/or 
service-connected disabilities 
and to ascertain whether 
chronic cardiovascular or 
neurological diseases were 
manifest within the year 
following service separation.  
The claims folder and all 
evidence of record should be 
made available to the 
examiner.  Specifically, the 
examiners should respond to 
the following questions: 

(a) what are all of the 
current diagnoses relating to 
symptoms involving both of the 
veteran's arms and legs; 

(b) when were these 
disabilities first 
demonstrated, by what were 
these manifested, and what was 
their duration, etiology and 
associative relationships, if 
any, with other disabilities; 

(c) what, if any, is the 
relationship between any of 
these disabilities and the 
veteran's already service-
connected disabilities to 
include diabetes, lumbar 
strain, knee problems and/or 
mental health issues; 

(d) what is the extent of the 
veteran's neurological 
involvement in the upper 
extremities, and what is the 
distinction between those 
problems characterized as 
essential tremors and the 
other seemingly neurological 
problems such as numbness, 
fatigue, tingling, loss of 
sensation, etc.; 

(e) what is the nature of the 
veteran's hypertension, based 
on serial readings and with or 
without the use of 
medications; 

(f) if the tremor and 
hypertension disabilities have 
changed since service, the 
nature of these changes and 
the time frame involved should 
be delineated (see Fenderson, 
op. cit.).  

All necessary testing should 
be accomplished, and all 
findings should be 
substantiated by specific 
clinical observations and 
annotated references, as 
feasible, to the record. 

3.  The case should then be 
reviewed on all alternative 
bases, and if the decision 
remains unsatisfactory, a SSOC 
should be issued, and the 
veteran and his representative 
should be afforded a 
reasonable opportunity to 
respond.  The case should then 
be returned to the Board for 
further appellate review.  The 
veteran need do nothing 
further until so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


